Citation Nr: 1144427	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-35 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a heart disorder, claimed as an enlarged heart and/or congestive heart failure.

2.  Entitlement to service connection for a respiratory disorder (claimed as breathing problems) to include chronic obstructive pulmonary disease (COPD) with asthma.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1983 to January 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In April 2009, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Denver, Colorado RO.  A transcript of the hearing is of record.

In January 2010, the Board remanded these matters to the RO to obtain a VA examination and opinion.  After providing the Veteran with a VA examination, the RO continued the denial of each claim (as reflected in the September 2011 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.

The Veteran's service connection claim for hypertension was granted in a September 2011 rating decision.  As the Veteran received the full grant of benefits on appeal with respect to the issue of entitlement to service connection for hypertension, it is no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

After a review of the record, the Board finds that another remand is necessary for further development of the issues on appeal. 

The Veteran was provided with a VA examination and opinion with respect to his service connection claims for a respiratory disorder and heart disorder (claimed as enlarged heart and congestive heart failure).  The Board notes that the Veteran's private treatment records reveal a diagnosis of cardiomegaly and congestive heart failure.  However, the VA examiner in March 2010 determined that the Veteran did not have congestive heart failure.  With respect to the Board's question of whether any heart disorder found on examination is at least as likely as not related to the Veteran's military service, it appears that the examiner was unclear on what information the question was trying to obtain.  He interpreted the question to be asking if the Veteran had ischemic heart diseases or any heart disorder related to hypertension while on active duty.  As the examiner did not adequately answer the questions in the remand directive, the Board finds that a remand is necessary for clarification. 

With respect to the Veteran's service connection claim for an enlarged heart, the Board observes that the VA examiner in March 2010 determined that the Veteran had hypertension in the last year of service based on the blood pressure readings and x-ray findings of cardiomegaly.  The examiner also noted that an enlarged heart is caused by uncontrolled hypertension.  Based on the VA examination report, it appears that the enlarged heart is a symptom of the Veteran's hypertension.  The Board notes that it cannot make medical determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (holding that "when a Board inference results in a medical determination, the basis for that inference must be independent and it must be cited"); Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment in the guise of a Board opinion).  Thus, the Board finds that a remand is necessary to determine whether the Veteran's enlarged heart is considered a separate disability that may be related to the Veteran's service-connected hypertension or it is a symptom of the Veteran's service-connected hypertension. 

With respect to the Veteran's service connection claim for a respiratory disorder (claimed as breathing problems and previously diagnosed as COPD with asthma), the Board observes that the VA examiner determined that the evidence of record does not support a diagnosis of COPD or asthma.  He noted that there was evidence of a restrictive defect that he attributed to the Veteran's body habitus.  Although the examiner determined that the Veteran did not have COPD or asthma, he went on to answer the question that COPD and asthma is not caused by an enlarged heart or congestive heart failure.  The Board notes that he did not provide any rationale to support that opinion.  This opinion may be relevant if, after further development, the service connection claim for a heart disorder is granted.  Furthermore, although it may be implied in the examiner's response that the Veteran's restrictive defect is related to his body habitus, the examiner did not specifically address the issue of whether any restrictive lung disorder is related to the Veteran's active military service to include the increased cardiac silhouette documented in service.  Thus, the Board finds that a remand is necessary in order to clarify the examiner's opinion.

Accordingly, the case is REMANDED for the following action:

1. Provide the claims folder, including a copy of this REMAND, to the VA examiner who conducted the VA examination in March 2010 for clarification of his opinions.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following questions:

a. Whether the Veteran's enlarged heart is a symptom of the Veteran's hypertension or it is a separate disability.  Please provide a rationale in support of your opinion based on the evidence of record and medical principles.  

b. Whether the Veteran currently has any current heart disorder to include congestive heart failure and whether it is at least as likely as not (i.e., a 50 percent or greater probability) related to the Veteran's active military service to include to include the documentation of an increased cardiac silhouette.  The examiner should provide a complete rationale for all conclusions reached.  

c. If the answer to question (b) is negative, then whether any heart disorder to include congestive heart failure found on examination is at least as likely as not (i.e., a 50 percent or greater probability) caused by OR aggravated by the Veteran's service-connected hypertension.  The examiner should provide a complete rationale for all conclusions reached.  

d. Whether any respiratory disorder found on examination to include COPD, asthma or a restrictive lung disorder is at least as likely as not (i.e., probability of 50 percent or more) related to the Veteran's active military service to include to include the documentation of an increased cardiac silhouette.  The examiner should provide a complete rationale for all conclusions reached.  

e. Whether any respiratory disorder found on examination to include COPD, asthma or a restrictive lung disorder is at least as likely as not (i.e., a 50 percent or greater probability) caused by OR aggravated by the Veteran's enlarged heart and/or congestive heart failure or any other heart disorder found on examination.  The examiner should provide a complete rationale for all conclusions reached.  

2. If the March 2010 VA examiner is not available, schedule the Veteran with a VA examination to determine the identity and etiology of any cardiovascular disorder that may be present.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. The examiner is requested to review all pertinent records associated with the claims file and offer an opinion to the following questions:

a. Whether the Veteran's enlarged heart is a symptom of the Veteran's hypertension or it is a separate disability.  Please provide a rationale in support of your opinion based on the evidence of record and medical principles.  

b. Whether any current heart disorder found on examination to include congestive heart failure is at least as likely as not (i.e., a fifty percent or greater probability) related to active military service to include the documentation of an increased cardiac silhouette.  The examiner should provide a complete rationale for all conclusions reached.  

c. If the answer to question (b) is negative, then whether any heart disorder to include congestive heart failure found on examination is at least as likely as not (i.e., a 50 percent or greater probability) is caused by OR aggravated by the Veteran's service-connected hypertension.  The examiner should provide a complete rationale for all conclusions reached.  

d. The examiner should provide an opinion on whether the Veteran's chronic obstructive pulmonary disease with asthma (or any other breathing disorder found on examination) is at least as likely as not (i.e., a fifty percent or greater probability) related to military service.  Please include a complete rationale for all conclusions reached.  

e. If the answer to question (b) or (c) is affirmative and the answer to question (d) is negative, then the examiner should provide an opinion on whether the Veteran's COPD with asthma (or any other breathing disorder found on examination) is at least as likely as not (i.e., a fifty percent or greater probability) caused by OR aggravated by an enlarged heart and/or congestive heart failure.  The examiner should provide a complete rationale for all conclusions reached.  

3. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for a heart disorder and respiratory disorder, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


